Case 3:19-cv-02074-G-BK Document 272 Filed 06/15/21         Page 1 of 3 PageID 11656



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF              §
AMERICA,                                   §
                                           §
        Plaintiff and Counter-Defendant    §
                                           §
and                                        §
                                           §
WAYNE LAPIERRE,                            §
                                           §
        Third-Party Defendant,             §
                                           §
v.                                         § Civil Action No. 3:19-cv-02074-G
                                           §
ACKERMAN MCQUEEN, INC.,                    §
                                           §
        Defendant and Counter-Plaintiff,   §
                                           §
and                                        §
                                           §
MERCURY GROUP, INC., HENRY                 §
MARTIN, WILLIAM WINKLER, and               §
MELANIE MONTGOMERY,                        §
                                           §
        Defendants.                        §
                                           §

      COUNTER-DEFENDANT NATIONAL RIFLE ASSOCIATION OF AMERICA’S
                    EXPERT WITNESS DESIGNATIONS

       COMES NOW Counter-Defendant, National Rifle Association of America (the “NRA” or

the “Association”), by and through its counsel of record, and submits its Expert Witness

Designations, as follows:

A.     Matthew N. Klink

       Klink Campaigns
       13007 Woodbridge Street
       Studio City, CA 91604




                                           1
Case 3:19-cv-02074-G-BK Document 272 Filed 06/15/21         Page 2 of 3 PageID 11657



B.    Autumn V. Kraus, CPA, ABV, CFE, JD

      Whitley Penn
      8343 Douglas Avenue, Suite 400
      Dallas, TX 75225


      Dated: June 15, 2021             Respectfully submitted,

                                       BREWER, ATTORNEYS & COUNSELORS


                                       By:    /s/ Philip J. Furia
                                              Jason Clouser
                                              State Bar No. 24111395
                                              jfc@brewerattorneys.com
                                              Philip J. Furia
                                              Pro Hac Vice
                                              pjf@brewerattorneys.com
                                              1717 Main St. Suite 5900
                                              Dallas, Texas 75201
                                              Telephone: (214) 653-4000
                                              Facsimile: (214) 653-1015

                                       ATTORNEYS FOR THE PLAINTIFF
                                       COUNTER-DEFENDANT NATIONAL RIFLE
                                       ASSOCIATION OF AMERICA




                                          2
Case 3:19-cv-02074-G-BK Document 272 Filed 06/15/21                 Page 3 of 3 PageID 11658



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was electronically

served via the Court’s electronic case filing system upon all counsel of record on this 15th day of

June 2021.



                                             /s/ Philip J. Furia
                                             Philip J. Furia




                                                3

4816-8881-7903
